     Case 1:03-md-01570-GBD-SN Document 5028 Filed 08/31/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                        03-md-1570 (GBD)(SN)
 In re Terrorist Attacks on September 11, 2001
                                                        ECF Case

 This document relates to:
                                                        15-cv-9903 (GBD)(SN)
 Thomas Burnett, Sr., et al. v. The Islamic
                                                        ECF Case
 Republic of Iran, et al.

            PLAINTIFFS’ NOTICE OF MOTION FOR ENTRY OF PARTIAL
                 FINAL DEFAULT JUDGMENTS ON BEHALF OF
              BURNETT/IRAN PLAINTIFFS IDENTIFED AT EXHIBIT A

                                      (BURNETT / IRAN X)

       PLEASE TAKE NOTICE that upon the accompanying declaration of John M. Eubanks,

with exhibits A through FF, and the accompanying memorandum of law, the Plaintiffs identified

in Exhibit A (“the Burnett/Iran X Plaintiffs”) to the accompanying declaration of John M. Eubanks,

respectfully move this Court for an Order entering partial final default judgments against The

Islamic Republic of Iran, the Islamic Revolutionary Guard Corps, and the Central Bank of the

Islamic Republic of Iran (collectively, “the Iran Defendants”) and awarding the Burnett/Iran X

Plaintiffs (1) solatium damages for the losses they each suffered as a functional equivalent of an

“immediate family member” of their decedents (as indicated in Exhibit A to the accompanying

Declaration of John M. Eubanks) in the same per plaintiff amounts previously awarded by this

Court to various similarly situated plaintiffs; (2) prejudgment interest at the rate of 4.96 percent

per annum, compounded annually for the period from September 11, 2001 until the date of the

judgment; and (3) permission for the Burnett/Iran X Plaintiffs to seek punitive damages, economic

damages, or other damages at a later date, and for all other Burnett/Iran Plaintiffs not appearing

on Exhibit A, to submit applications for damages awards in later stages, to the extent such awards

have not previously been addressed.
     Case 1:03-md-01570-GBD-SN Document 5028 Filed 08/31/19 Page 2 of 2



       Plaintiffs request is made in connection with the judgment on default as to liability entered

against the Iran Defendants on January 31, 2017. 15-cv-9903 ECF No. 85.

Dated: August 31, 2019

                                             /s/ John M. Eubanks
                                             John M. Eubanks, Esq.
                                             MOTLEY RICE LLC
                                             28 Bridgeside Blvd.
                                             Mount Pleasant, SC 29464
                                             Tel: 843-216-9218
                                             Fax: 843-216-9450
                                             Email: jeubanks@motleyrice.com




                                                2
